Citation Nr: 0109100	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1999, in which 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran subsequently perfected an appeal 
of that decision.  A hearing on this claim was held in 
January 2001, before the undersigned Board member, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

Initially, the Board notes that the record contains a 
December 1998 Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, appointing the 
Alabama State Department of Veterans Affairs as his 
representative.  No revocation is in the record, and this 
organization submitted a statement on behalf of the veteran 
in February 2000.  However, at his January 2001 hearing, the 
veteran was represented by The American Legion.  Given that 
it appears that the veteran may now desire a change in his 
representation, the RO should clarify this matter with the 
veteran.

With regard to development of the record for review, the 
Board notes that in an October 1993 treatment record from 
Auburn University's Hearing and Speech Clinic it states that 
the veteran was previously seen at that facility in June 
1987.  However, these records are not in the claims file, nor 
does it appear that they have been requested.  Additionally, 
the veteran identified several private doctors at his hearing 
to whom he has mentioned his hearing loss over the years, and 
their records should be obtained.

Also at his hearing, the Board notes that he provided 
credible testimony as to his noise exposure during service, 
specifically, his use of an air hammer in an enclosed space 
with no hearing protection.  His wife also testified as to 
his hearing problems and complaints after discharge from 
service, their marriage having taken place in 1954, the year 
of his discharge.  Current treatment records show the 
presence of sensorineural hearing loss, but no opinion 
discussing any possible relationship between his noise 
exposure during service and his sensorineural hearing loss is 
of record.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should inform the veteran that 
presently he has been represented by two 
different veterans service organizations, 
The American Legion and the Georgia 
Department of Veterans Affairs.  The RO 
should request that he clarify which 
organization he wishes to be his 
representative.  In the event that he 
desires to be represented by The American 
Legion, he must execute a power of 
attorney designating this organization as 
his representative.  The RO should 
provide him with the appropriate form and 
instructions necessary to designate a 
power of attorney, in compliance with 
38 C.F.R. § 14.631 (2000).

2.   The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, whose 
records are still available, who treated 
him since discharge for his hearing loss 
and tinnitus.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care 
providers, whose treatment records are 
not already of record, furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran for hearing loss and tinnitus.

3.  The RO should contact Auburn 
University Hearing and Speech Clinic and 
attempt to obtain copies of all treatment 
records pertaining to the veteran, 
specifically, hearing treatment dated in 
June 1987.  If written authorization is 
required for the release of these 
records, the RO should obtain such 
authorization from the veteran.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Upon completion of the above, the RO 
should accord the veteran an examination 
to ascertain the extent of his bilateral 
hearing loss and tinnitus.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The veteran's claims folder is to be made 
available to the examiner for review prior 
to this examination.  The examiner should 
be specifically requested to provide 
opinions as to the approximate date of 
onset of the veteran's bilateral hearing 
loss disability and tinnitus and as to 
whether his current bilateral hearing loss 
disability and tinnitus are etiologically 
related to the veteran's active service 
and/or the result of noise exposure 
therein, specifically, his use of an air 
hammer to chip paint in the anchor chain 
lockers without hearing protection.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
   
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



